Citation Nr: 0021691	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-00 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Entitlement to an increased evaluation for residuals of a 
right femur fracture, currently rated 10 percent disabling.  

5.  Entitlement to a compensable original evaluation for 
multiple cystic and follicular lesions of the neck, groin, 
and scrotal skin.  

6.  Entitlement to a compensable original evaluation for 
tinea pedis.  


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from May 1977 to 
May 1997.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO).  

The Board notes that a March 1998 rating decision granted 
service connection for multiple cystic and follicular lesions 
of the neck, groin, and scrotal skin, and tinea pedis and 
rated them as one entity.  Because the tinea pedis is not the 
same type of skin disease as the multiple cystic and 
follicular lesions for which the appellant was treated during 
service, the Board will consider the tinea pedis as a 
separate service-connected skin disability and evaluate it 
independent from the multiple cystic and follicular lesions 
of the neck, groin, and scrotal skin.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a current back 
disorder.  

2.  There is no competent medical evidence showing 
hypertension in service, the manifestation of hypertension to 
a compensable degree within the first year after service, or 
a nexus between the appellant's current mild borderline 
hypertension and inservice disease or injury.  

3.  There is no competent medical evidence showing a left 
knee disorder in service or a nexus between the appellant's 
current chondromalacia patella of the left knee and inservice 
disease or injury.  

4.  There is some pain on motion in the right hip, tenderness 
in the right patella, and pain in the hip and right knee on 
some activities, with good range of motion in both of those 
joints and no significant functional impairment involving the 
right femur. 

5.  The appellant's skin disorder involving the neck, groin, 
and scrotal areas is manifested by some hyperpigmented 
lesions, mostly confluent but some discrete and cystic, that 
are mostly scars from old cystic and follicular lesions in 
the past, and by some itchiness in the groin area.  

6.  The appellant's tinea pedis is manifested by some 
itchiness and some skin lesions in the plantar areas of both 
feet as well as on the edges of the feet and between the 
toes.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for a back disorder.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for hypertension.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1999).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for a left knee disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  

4.  A rating greater than 10 percent for residuals of a right 
femur fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5010, 5003, 
5255 (1999).  

5.  A compensable rating for a skin disorder involving 
multiple cystic and follicular lesions of the neck, groin, 
and scrotal skin is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7819-7806 
(1999).  

6.  A compensable rating for tinea pedis is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has a back disorder, 
hypertension, and a left knee disorder, and that each 
disability had its origin during his twenty year period of 
active military service.  He also claims that his service-
connected residuals of a right femur fracture, skin disease 
of the neck, groin, and scrotal skin, and tinea pedis are 
each more severely disabling than currently evaluated, 
thereby warranting higher ratings.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claims of entitlement to increased 
evaluations for residuals of a right femur fracture, a skin 
disorder involving multiple cystic and follicular lesions of 
the neck, groin, and scrotal skin, and tinea pedis have been 
properly developed.  There is no indication of any additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

I.  A Back Disorder, Hypertension, and a Left Knee Disorder

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for a back disorder, hypertension, and a left knee 
disorder.  While the first element required to show a well-
grounded claim is met with regard to the claims for service 
connection for hypertension and a left knee disorder, in that 
a July 1997 VA hypertension examination reported a diagnosis 
of mild borderline hypertension and a July 1997 VA joints 
examination diagnosed chondromalacia patella and patella 
tendonitis of the left knee, there is no competent medical 
evidence that demonstrates the appellant currently has a back 
disorder.  While he claims to have strained his back lifting 
heavy objects in service and was treated in April 1995 for a 
two week history of back pain that was thought to be probably 
rhomboid strain, the July 1997 VA joints examination noted 
that he was doing well and had no functional limitations, and 
that there was no spasm or tenderness in the back nor pain on 
motion testing, which showed flexion to be 85 degrees and 
extension to be 30 degrees.  An X-ray taken of the lumbar 
spine at July 1997 VA joints examination revealed normal 
findings.  

The second element of Caluza is not satisfied with regard to 
the claim for service connection for hypertension because the 
service medical records do not show that the appellant was 
diagnosed with hypertension, although he had some elevated 
blood pressure readings in April 1983 and an elevated reading 
in January 1992.  The third element of Caluza also is not met 
with regard to the claims for service connection for 
hypertension and a left knee disorder because the appellant 
fails to show the required nexus between either the mild 
borderline hypertension or the left knee chondromalacia 
patella and tendonitis, that were diagnosed in July 1997, and 
any injury or disease in service.  There is no medical 
evidence establishing a link between the mild borderline 
hypertension or the left knee disability and the appellant's 
active military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding an alleged back disorder, hypertension, 
and a left knee disorder, the record does not show that he is 
a medical professional, with the training and expertise to 
provide clinical findings regarding a diagnosis of a current 
back disorder, or regarding any etiological relationship 
between his mild borderline hypertension or chondromalacia 
patella and tendonitis of the left knee and service.  
Consequently, his lay statements, while credible with regard 
to his subjective complaints and history, are not competent 
evidence for the purpose of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims of entitlement to service connection 
for a back disorder, hypertension, and a left knee disorder 
are plausible or otherwise well grounded.  Therefore, they 
must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in August 
1998.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make these claims well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for hypertension on 
the basis that it was not well grounded, the Board concludes 
that this error was not prejudicial to him.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  

II.  Residuals of a Right Femur Fracture

Service medical records (SMRs) show that the appellant 
sustained a closed fracture of the mid-shaft of the right 
femur in December 1979, for which he underwent open reduction 
and internal fixation using a medullary nail (rod).  A May 
1980 notation in the SMRs indicated that the right femur 
fracture was completely healed, and that the appellant had 
good quadriceps power and good range of motion in the right 
knee, without shortening of the right leg.  The medullary 
nail was removed in July 1981.  The appellant had complaints 
of right knee pain in 1990 and 1996, with an assessment of 
right patellofemoral pain syndrome reported in November 1990 
and a diagnosis of right knee degenerative joint disease 
reported in January 1997.  

At the July 1997 VA joints examination, the appellant 
complained of pain in the right hip region that caused 
difficulty at times with sitting, but he indicated there were 
no functional limitations related to the right femur.  He 
also described pain in his right knee with such activities as 
weight-bearing, climbing, or squatting, and, on rare 
occasions, giving way of his knees.  He stated that he had 
been told that he had "jumpers knee" and arthritis of the 
knees.  Evaluation of the right hip and knee revealed that 
flexion and abduction of the hip were to 110 and 45 degrees, 
respectively, while internal and external rotation were to 20 
and 50 degrees, respectively, with a complaint of pain on hip 
motion.  There were well-healed scars noted along the outer-
lateral aspect of the right femur and over the superior 
lateral aspect of the right bullous region.  Range of motion 
of the right knee was from 0 to 130 degrees, without pain on 
motion, redness, heat, swelling, or ligamentous instability.  
Rather significant tenderness to palpation was noted along 
the inferior patella border of the right knee, and a patella 
grind test was positive.  The appellant was able to heel and 
toe walk and squat and arise again, with popping noted in the 
right knee on squatting.  X-rays of the right hip and femur 
revealed an old healed fracture of the mid-femoral shaft with 
solid union and abundant mature callus formation.  Prominent 
callus formation at the entrance site where an intramedullary 
rod had been removed was considered to possibly give some 
mechanical disadvantage to the hip joint.  The femoral head 
remained in good position within the acetabulum.  A July 1997 
X-ray of the right knee was considered normal.  

Service connection was granted for residuals of a right femur 
fracture with traumatic arthritis by a March 1998 rating 
decision, and a 10 percent rating was assigned under 
Diagnostic Codes 5010-5255 from June 1, 1997, the first day 
of the first month after the appellant's retirement from 
active duty.  

Traumatic arthritis is rated as is degenerative arthritis, on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, .  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, degenerative arthritis is 
assigned a 20 percent evaluation when there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations, and is assigned a 10 percent evaluation when 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  Notes: The 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion and will 
not be utilized in rating conditions listed under Codes 5013 
to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

When impairment of a femur involves fracture of the shaft or 
anatomical neck with nonunion and loose motion (spiral or 
oblique fracture), an 80 percent rating is assigned.  For 
impairment of the femur involving fracture of the shaft or 
anatomical neck with nonunion, no loose motion, and weight-
bearing preserved by the aid of a brace, or involving 
fracture of the surgical neck with false joint, a 60 percent 
rating is assigned.  Impairment of the femur caused by 
malunion is assigned the following ratings: 30 percent when 
there is marked knee or hip disability; 20 percent when there 
is moderate knee or hip disability; and 10 percent when there 
is slight knee or hip disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  As the July 1997 X-ray of the right 
hip and femur showed solid union of the femoral shaft, the 
Board finds that a rating greater that 10 percent is not 
warranted under Diagnostic Code 5255 because malunion of the 
femur is not shown.  

The Board has also considered whether a higher evaluation can 
be assigned based on limitation of motion associated with the 
right hip or right knee.  For limitation of flexion of a 
thigh, a 40 percent evaluation is assigned when limitation is 
to 10 degrees; a 30 percent evaluation is assigned when 
limitation is to 20 degrees; a 20 percent evaluation is 
assigned when limitation is to 30 degrees; and a 10 percent 
evaluation is assigned when limitation is to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5252.  In rating 
impairment of a thigh, a 20 percent evaluation is assigned 
for limitation of abduction with motion lost beyond 10 
degrees, and a 10 percent rating is assigned for limitation 
of adduction manifested by an inability to cross the legs or 
for limitation of rotation that prevents toe-out more than 15 
degrees in the affected leg.  38 C.F.R. § 4.71a, Diagnostic 
Code 5253.  Limitation of knee flexion is assigned a 
30 percent evaluation when the limitation is to 15 degrees, a 
20 percent evaluation when limitation is to 30 degrees, a 10 
percent evaluation when limitation is to 45 degrees, and a 
noncompensable evaluation when limitation is to 60 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of knee 
extension is assigned a 50 percent evaluation when the 
limitation is to 45 degrees, a 40 percent evaluation when the 
limitation is to 30 degrees, a 30 percent evaluation when the 
limitation is to 20 degrees, a 20 percent evaluation when 
limitation is to 15 degrees, a 10 percent evaluation when 
limitation is to 10 degrees, and a noncompensable evaluation 
when limitation is to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

While the appellant appears to have slight limitation of 
flexion in his right hip, abduction of the hip is normal, as 
is range of motion in the right knee.  Normal hip flexion and 
abduction are 145 and 45 degrees, respectively, while normal 
knee flexion and extension are 140 and 0 degrees, 
respectively.  38 C.F.R. § 4.71, Plate II.  Based on the 
ranges of motion of the right hip and right knee at the July 
1997 VA joints examination, the Board is unable to identify a 
basis to grant a higher rating for the appellant's right 
thigh disorder due to limitation of motion in either the 
right hip or the right knee.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), as well as to 38 C.F.R. § 4.59.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

While the appellant complained of pain in his right hip and 
knee with certain activities at the July 1997 VA joints 
examination, which revealed pain on right hip motion and 
right patella tenderness, the Board does not find that those 
clinical findings demonstrate that he has functional 
disability in excess of that contemplated in the 10 percent 
evaluation already assigned for his residuals of a right 
femur fracture.  There was no pain on motion, redness, heat, 
swelling, or ligamentous instability associated with the 
right knee at the July 1997 VA joints examination, and the 
appellant indicated at that time that he has no functional 
limitations related to his right femur.  Hence, the Board 
does not find that a higher disability evaluation is 
warranted for the appellant's residuals of a right femur 
fracture on the basis of functional disability.  


III.  A Skin Disorder Involving Multiple Cystic and 
Follicular 
Lesions of the Neck, Groin, and Scrotal Skin

Service medical records show that the appellant was treated 
on several occasions for skin problems involving the neck, 
groin, and scrotal areas, and that those problems included 
cysts, boils, dermatitis, and pseudofolliculitis.  

At a July 1997 VA general medical examination, the appellant 
was noted to have thickened skin on the face, cheek, and 
lower neck from multiple follicular skin lesions in the past.  
Old scaly lesions were also identified on the back of the 
neck.  The diagnosis was multiple recurrent cystic lesions of 
the neck, groin, and scrotal skin, probably from 
folliculitis.  

At a July 1997 VA skin examination, the appellant reported a 
history of multiple cystic lesions on the back of the neck 
and groin area over many years, some of which had required 
surgery due to their size, with continued recurrence.  He 
also indicated a problem with pleuritic lesions on the face, 
which he had been told was pseudofolliculitis barbae.  He 
stated that the several treatments for his skin problems over 
the years had not provided much success, and that he had 
itchy areas in the groin and feet that appeared excoriated 
with occasional soreness and pain.  The examiner described a 
wide-spread area of hyperpigmented lesions around the neck 
and groin area, which mostly represented scars from old 
follicular and cystic lesion, with roughened areas of skin 
and excoriations around the skin.  Healed follicular lesions 
noted on the face, cheek, beard area behind the chin, and 
upper anterior neck were mostly confluent, with some 
appearing to be discrete and cystic.  The diagnosis was 
multiple cystic and follicular lesions of the neck, groin, 
and scrotal skin.  

Cystic and follicular lesions are new and benign skin growths 
that are evaluated as for eczema, dependent upon the 
location, extent, and repugnant or otherwise disabling 
character of manifestation.  38 C.F.R. § 4.118, Diagnostic 
Code 7819.  

When eczema is manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
evaluation is assigned.  If there is constant exudation or 
itching, extensive lesions, or marked disfigurement, a 30 
percent evaluation is assigned.  With exfoliation, exudation, 
or itching, if involving an exposed surface or extensive 
area, eczema is assigned a 10 percent evaluation.  When 
eczema has slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area, a noncompensable 
evaluation is assigned.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  

After evaluating the clinical findings presented, the Board 
does not find that they demonstrate evidence of exfoliation, 
exudation, or itching involving an exposed surface or 
extensive area that would permit the assignment of a 10 
percent rating for the appellant's cystic and follicular 
lesions of the neck, groin, and scrotal areas under 
Diagnostic Code 7806.  While there is evidence of lesions 
involving the exposed area of the neck, mostly confluent with 
some discrete and cystic lesions, the findings do not show 
that the appellant experiences itching involving the neck 
area.  Rather, he describes itching in the groin and feet 
areas.  Nor is the presence of constant exudation or itching, 
extensive lesions, or marked disfigurement shown, so as to 
meet the criteria for a 30 percent rating under Diagnostic 
Code 7806.  Moreover, there is no moderate disfigurement of 
the neck so as to warrant a 10 percent rating per Code 7800.  
Therefore, the Board is unable to identify a basis to grant a 
compensable evaluation for the appellant's cystic and 
follicular lesions of the neck, groin, and scrotal skin.  

IV.  Tinea Pedis

As noted at the beginning of this decision, the Board has 
determined that the appellant's service-connected tinea pedis 
should be evaluated separate from his service-connected 
cystic and follicular lesions of the neck, groin, and scrotal 
skin.  While the July 1997 VA medical examination report 
noted the appellant's complaint of fungal infection of the 
feet and reported a diagnosis of chronic fungal infection of 
the feet and toes, it did not include any current clinical 
findings pertaining to the feet.  Whereas the July 1997 VA 
skin examination noted the appellant's complaint of itchy 
areas in the feet which appeared excoriated with occasional 
soreness and identified some skin lesions on both feet in the 
plantar area as well as on the edges of the feet and between 
the toes.  The diagnosis was probable fungal infection of the 
feet from tinea pedis.  

When eczema is manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
evaluation is assigned.  If there is constant exudation or 
itching, extensive lesions, or marked disfigurement, a 30 
percent evaluation is assigned.  With exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, eczema is assigned a 10 percent evaluation.  When 
eczema has slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area, a noncompensable 
evaluation is assigned.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  

Because the appellant's tinea pedis does not present with 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area, and is not shown to be manifested 
by constant exudation or itching, extensive lesions, or 
marked disfigurement, the Board is unable to identify a basis 
to grant a compensable rating for that skin disorder.  

ORDER

Service connection is denied for residuals of a back injury, 
hypertension, and a left knee disorder.  

Increased evaluations are denied for residuals of a right 
femur fracture, a skin disorder involving multiple cystic and 
follicular lesions of the neck, groin, and scrotal skin, and 
tinea pedis.  


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

